      Case 1:19-cv-02645-AJN-KHP Document 251 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAHKSTAN
and BTA BANK JSC,

                       Plaintiffs,

                        v.
                                                             No. 19 Civ. 2645 (AJN) (KHP)
FELIX SATER, DANIEL RIDLOFF, BAYROCK
GROUP INC., GLOBAL HABITAT SOLUTIONS,
INC., RRMI-DR LLC, FERRARI HOLDINGS LLC,
and MEM ENERGY PARTNERS LLC,

                       Defendants.




DECLARATION OF MATTHEW SCHWARTZ IN SUPPORT OF PLAINTIFFS’ MOTION TO
 COMPEL PRODUCTION IN RESPONSE TO PLAINTIFFS’ THIRD SET OF DOCUMENT
              REQUESTS AGAINST THE SATER DEFENDANTS

       I, MATTHEW L. SCHWARTZ, declare under penalty of perjury that the following is true

and correct:

       1.       I am partner in the law firm of Boies Schiller Flexner LLP, counsel for Plaintiffs

in the above-captioned case. I make this declaration in support of Plaintiffs’ motion to compel

production in response to Plaintiffs’ third set of document requests against Defendants Felix

Sater, Bayrock Group Inc., and Global Habitat Solutions, Inc. (collectively, the “Sater

Defendants”).

       2.       On September 15, 2020, counsel for the Sater Defendants asked counsel for

Plaintiffs for a four-week extension to October 21, 2020, of the time to respond to Plaintiffs’

second set of document requests, which Plaintiffs granted.
      Case 1:19-cv-02645-AJN-KHP Document 251 Filed 12/11/20 Page 2 of 2




       3.      On September 30, 2020, Plaintiffs served the Sater Defendants with Plaintiffs’

Third Request for Production of Documents from the Sater Defendants. A true and correct copy

is attached hereto as Exhibit 1.

       4.      On October 21, 2020 counsel for the Sater Defendants asked that all discovery be

put on hold for thirty days.

       5.       Plaintiffs did not agree to that request. Plaintiffs also requested that all

settlement discussions be conducted through counsel for the parties. Subsequently, some

settlement discussions took place through counsel, although obviously no disposition has been

reached.

       6.      On October 31, 2020, the Sater Defendants served Plaintiffs with their Response

to Plaintiffs’ Third Request for Production of Documents. A true and correct copy is attached

hereto as Exhibit 2.

       7.      In response to the Sater Defendants’ objection, counsel for Plaintiffs and the Sater

Defendants met and conferred, during which the Sater Defendants refused to withdraw their

objection. During that meet and confer process, Plaintiffs provided the Sater Defendants with a

summary of the case law and argument contained in the accompanying memorandum of law,

including relevant citations.

 Dated: New York, New York                            Respectfully,
        December 11, 2020
                                                      /s/ Matthew L. Schwartz                  .
                                                      Matthew L. Schwartz




                                                  2
